UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 0-24806 (Exact name of registrant as specified in its charter) Nevada 62-1378182 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 4080 Jenkins Road Chattanooga, Tennessee 37421 (Address of principal executive offices) (Zip Code) (423) 510-3000 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of "accelerated filer and large accelerated filer" in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filero Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox As of August 1, 2007, 12,130,098 shares of the registrant’s Class A common stock, par value $.01 per share, and 3,040,262 shares of the registrant’s Class B common stock, par value $.01 per share, were outstanding. 1 TABLE OF CONTENTS U.S. XPRESS ENTERPRISES, INC. TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE NO. Item 1. Financial Statements Condensed Consolidated Statements of Operations for the Three andSix Months Ended June 30, 2007 and 2006 (Unaudited) 3 Condensed Consolidated Balance Sheets as of June 30, 2007 (Unaudited) and December 31, 2006 4 Condensed Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2007 and 2006 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements (Unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 24 PART II. OTHER INFORMATION Item 1A. Risk Factors 25 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 26 Item 4. Submission of Matters to a Vote of Security Holders 26 Item 5. Other Information 27 Item 6. Exhibits 27 SIGNATURES 28 2 TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Item 1. Financial Statements U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Operating Revenue: Revenue, before fuel surcharge $ 344,286 $ 331,976 $ 660,838 $ 594,441 Fuel surcharge 56,061 57,486 100,382 94,730 Total operating revenue 400,347 389,462 761,220 689,171 Operating Expenses: Salaries, wages and benefits 133,578 127,141 260,676 229,995 Fuel and fuel taxes 92,920 89,196 173,017 155,533 Vehicle rents 24,620 19,333 47,605 37,731 Depreciation and amortization, net of gain/loss on sale 19,441 15,794 38,971 27,668 Purchased transportation 60,397 61,304 115,020 107,813 Operating expenses and supplies 24,569 25,233 48,206 44,557 Insurance premiums and claims 15,971 16,285 30,922 29,553 Operating taxes and licenses 4,544 4,328 8,821 7,991 Communications and utilities 2,884 3,606 5,765 6,478 General and other operating expenses 10,905 11,312 21,397 21,164 Loss on sale and exit of business - 400 - 400 Total operating expenses 389,829 373,932 750,400 668,883 Income from Operations 10,518 15,530 10,820 20,288 Interest expense, net 5,482 4,690 10,964 7,789 Equity in (income) loss of affiliated companies (242 ) 341 (366 ) 559 Minority interest 61 365 10 503 5,301 5,396 10,608 8,851 Income before income taxes 5,217 10,134 212 11,437 Income tax provision 2,482 4,410 106 4,978 Net Income $ 2,735 $ 5,724 $ 106 $ 6,459 Earnings Per Share - basic $ 0.18 $ 0.37 $ 0.01 $ 0.42 Weighted average shares - basic 15,155 15,321 15,215 15,323 Earnings Per Share - diluted $ 0.18 $ 0.37 $ 0.01 $ 0.42 Weighted average shares – diluted 15,318 15,614 15,407 15,559 (See Accompanying Notes to Condensed Consolidated Financial Statements) 3 TABLE OF CONTENTS U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) ASSETS June 30, 2007 December 31, 2006 (Unaudited) Current Assets: Cash and cash equivalents $ 300 $ 913 Customer receivables, net of allowance 180,087 168,079 Other receivables 11,709 15,398 Prepaid insurance and licenses 13,943 25,777 Operating and installation supplies 7,658 7,767 Deferred income taxes 25,545 25,545 Other current assets 12,091 10,665 Total current assets 251,333 254,144 Property and Equipment, at cost: Land and buildings 74,045 67,358 Revenue and service equipment 554,668 537,570 Furniture and equipment 36,180 35,441 Leasehold improvements 27,668 29,857 Computer software 41,437 39,584 733,998 709,810 Less accumulated depreciation and amortization (204,569 ) (180,813 ) Net property and equipment 529,429 528,997 Other Assets: Goodwill, net 95,694 94,307 Other 27,099 25,919 Total other assets 122,793 120,226 Total Assets $ 903,555 $ 903,367 (See Accompanying Notes to Condensed Consolidated Financial Statements) 4 TABLE OF CONTENTS U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share data) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, 2007 December 31, 2006 (Unaudited) Current Liabilities: Accounts payable $ 66,101 $ 47,770 Book overdraft 2,039 19,368 Accrued wages and benefits 21,301 22,562 Claims and insurance accruals, current 51,307 49,928 Other accrued liabilities 8,434 9,137 Securitization facility 20,000 37,000 Current maturities of long-term debt 59,010 51,221 Total current liabilities 228,192 236,986 Long-term debt, net of current maturities 258,580 252,313 Deferred income taxes 122,512 114,679 Other long-term liabilities 2,720 3,186 Claims and insurance accruals, long-term 38,152 40,125 Minority interest 3,589 3,579 Stockholders’ Equity: Preferred Stock, $.01 par value, 2,000,000 shares authorized, no shares issued - - Common Stock Class A, $.01 par value, 30,000,000 shares authorized, 16,013,173 and 15,958,837 shares issued at June 30, 2007 and December 31, 2006, respectively 160 160 Common Stock Class B, $.01 par value, 7,500,000 shares authorized, 3,040,262 shares issued and outstanding at June 30, 2007 andDecember 31, 2006 30 30 Additional paid-in capital 163,074 162,001 Retained earnings 130,329 130,373 Treasury Stock, Class A, at cost (3,883,075 and 3,683,075 shares atJune 30, 2007 and December 31, 2006, respectively) (43,766 ) (40,048 ) Notes receivable from stockholders (17 ) (17 ) Total stockholders’ equity 249,810 252,499 Total Liabilities and Stockholders’ Equity $ 903,555 $ 903,367 (See Accompanying Notes to Condensed Consolidated Financial Statements) 5 TABLE OF CONTENTS U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (Unaudited) Six Months Ended June 30, 2007 2006 Cash Flows from Operating Activities: Net income $ 106 $ 6,459 Adjustments to reconcile net income to net cash provided by operating activities: Equity in (income) loss of affiliated companies (366 ) 559 Deferred income tax provision 106 2,489 Provision for losses on receivables 281 1,041 Depreciation and amortization 38,757 29,398 Stock-based compensation expense 787 301 Tax benefit realized from stock option plans (18 ) (159 ) Loss (gain) on sale of equipment 214 (1,730 ) Loss on sale and exit of business - 400 Minority interest expense 10 503 Changes in operating assets and liabilities, net of acquisitions: Receivables (9,896 ) 10,858 Prepaid insurance and licenses 11,833 8,410 Operating and installation supplies 232 168 Other assets (2,444 ) 792 Accounts payable and other accrued liabilities 25,288 (4,963 ) Accrued wages and benefits (1,384 ) 983 Net cash provided by operating activities 63,506 55,509 Cash Flows from Investing Activities: Payments for purchases of property and equipment (67,573 ) (102,105 ) Proceeds from sales of property and equipment 33,577 34,353 Acquisition of businesses, net of cash acquired (5,655 ) (6,806 ) Investment in affiliate company (739 ) - Net cash used in investing activities (40,390 ) (74,558 ) Cash Flows from Financing Activities: Net borrowings under lines of credit 1,950 - Net (payments) borrowings under securitization facility (17,000 ) 22,000 Borrowings under long-term debt 42,896 32,720 Payments of long-term debt (30,790 ) (32,578 ) Additions to deferred financing costs - (613 ) Book overdraft (17,329 ) (7,804 ) Purchase of Class A Common Stock (3,718 ) (1,601 ) Proceeds from exercise of stock options 60 707 Tax benefit from stock options 18 159 Proceeds from issuance of common stock, net 184 179 Net cash (used in) provided by financing activities (23,729 ) 13,169 Net Change in Cash and Cash Equivalents (613 ) (5,880 ) Cash and Cash Equivalents, beginning of period 913 9,488 Cash and Cash Equivalents, end of period $ 300 $ 3,608 Supplemental Disclosure of Cash Flow Information: Cash paid during the period for interest, net of capitalized interest $ 10,692 $ 7,569 Cash (refunded) paid during the period for income taxes, net $ (11,391 ) $ 9,208 6 TABLE OF CONTENTS U.S. XPRESS ENTERPRISES, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) (In thousands, except share and per share amounts) 1.Condensed Consolidated Financial Statements The interim consolidated financial statements contained herein reflect all adjustments that, in the opinion of management, are necessary for a fair statement of the financial condition and results of operations for the periods presented. They have been prepared by U.S. Xpress Enterprises, Inc. (the "Company"), in accordance with the instructions to Form 10-Q and the rules and regulations of the Securities and Exchange Commission and do not include all the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. Operating results for the three andsix months ended June 30, 2007 are not necessarily indicative of the results that may be expected for the year ending December 31, 2007. In the opinion of management, all adjustments necessary for a fair presentation of such financial statements have been included. Such adjustments consisted only of items that are of a normal recurring nature. These interim consolidated financial statements should be read in conjunction with the Company’s latest annual consolidated financial statements (which are included in the Company’s Form 10-K filed with the Securities and Exchange Commission on March 16, 2007). 2. Organization and Operations The Company provides transportation services through two business segments: (i) U.S. Xpress, Inc. (“U.S. Xpress”), Arnold Transportation, Inc. (“Arnold”), and Total Transportation of Mississippi LLC (“Total”), comprise our truckload segment, (“Truckload”); and (ii) Xpress Global Systems, Inc. (“Xpress Global Systems”). U.S. Xpress, Arnold, and Total are truckload carriers serving the continental United States and parts of Canada and Mexico. Xpress Global Systems provides transportation, warehousing, and distribution services primarily to the floorcovering industry. Financial Accounting Standard 131, “Disclosures about Segments of an Enterprise and Related Information”,permits for the aggregation of separate operating segments into one reporting segment if they have similar economic characteristics and if the segments are similar in each of the following areas: a) the nature and products of the services, b) the nature of the production process, c) the type or class of customer for their products and services, d) the methods used to distribute their products or provide their services, and e) if applicable, the nature of the regulatory environment. The Company notes U.S. Xpress, Arnold, and Total have these similarities and are consolidated into one reporting segment “Truckload”, while Xpress Global Systems is reported separately. 3. Earnings Per Share The difference in basic and diluted weighted average shares is due to the assumed conversion of outstanding stock options and unvested restricted stock. The computation of basic and diluted earnings per share is as follows: Three Months Ended June 30, Six Months Ended June 30, 2007 2006 2007 2006 Net Income $ 2,735 $ 5,724 $ 106 $ 6,459 Denominator: Weighted average common shares outstanding (in thousands) 15,155 15,321 15,215 15,323 Equivalent shares issuable upon exercise of stock options and conversion of unvested restricted stock (in thousands) 163 293 192 236 Diluted shares (in thousands) 15,318 15,614 15,407 15,559 Earnings per share: Basic $ 0.18 $ 0.37 $ 0.01 $ 0.42 Diluted $ 0.18 $ 0.37 $ 0.01 $ 0.42 During the second quarter of 2007, the Company issued 215,600 restricted shares vesting over the next five years. 7 TABLE OF CONTENTS 4.Commitments and Contingencies The Company is party to certain legal proceedings incidental to its business. The ultimate disposition of these matters, in the opinion of management, based in part upon the advice of legal counsel, is not expected to have a materially adverse effect on the Company’s financial position or results of operations. The Company had letters of credit of $91,036 outstanding at June 30, 2007. The letters of credit are maintained primarily to support the Company’s insurance program. The Company currently has commitments outstanding to acquire revenue and communications equipment and development of terminals for approximately $84,439over the next 12 months. These revenue equipment commitments are cancelable, subject to certain adjustments in the underlying obligations and benefits. These purchase commitments are expected to be financed by operating leases, long-term debt, proceeds from sales of existing equipment, and cash flows from operations. 5.Business Acquisitions In January of 2007, the Company acquired certain assets of a truckload carrier for a purchase price of $5.6 million in cash. The assets acquired of approximately $4.8 million related primarily to revenue equipment and other assets. The excess of the purchase price over the fair value of the assets acquired was recorded as goodwill. The purchase price allocation is preliminary as the Company is still reviewing the valuations of certain assets. In the fourth quarter of 2004, the Company acquired 49% of the outstanding stock of ATS Acquisition Holding Co. ("ATS"), the parent company of Arnold. In the second quarter of 2005, the Company acquired 49% of the outstanding stock of Transportation Investments Inc. ("TII"), the parent company of Total, and certain affiliated companies (together with TII, the "Total Companies"). Certain members of Arnold’s current management team controlled the remaining 51% interest as well as a majority of the board of directors of ATS, and certain members of the Total management team controlled the remaining 51% interest and a majority of the boards of directors of each of the Total Companies. The Company did not guarantee any of ATS' or the Total Companies' debt and did not have any obligation to provide funding, services, or assets. The Company accounted for ATS' and the Total Companies' operating results using the equity method of accounting. On February 28, 2006, the Company increased its ownership interest in both ATS and the Total Companies for approximately $7.9 million in cash. In the transactions, the Company increased its holdings to 80% of the outstanding stock of ATS and the Total Companies through the purchase of stock owned by the current management teams of Arnold and Total. The Arnold and Total management teams continue to hold 20% of the outstanding stock of ATS and the Total Companies, respectively. In connection with these transactions, ATS and the Total Companies became parties to, and guarantors of, the Company's revolving credit facility. In connection with increasing its investments in ATS and the Total Companies, the Company issued an aggregate of 40,466 shares of restricted stock to key employees of those companies under its 2002 Stock Incentive Plan. The restricted shares vest over periods up to four years contingent upon continued employment. The Company recorded compensation expense in accordance with SFAS 123R in relation to these shares. The above acquisitions are accounted for under the rules of SFAS 141. The Company’s investment to date in ATS and the Total companies totals $21.1 million. The allocation of the purchase cost consisted of $181.5 million in assets, of which $119.9 million is property and equipment, and $182.9 million in liabilities, of which $118.5 million is current and long-term debt. $22.4 million of this investment has been allocated to goodwill. $1.1 million of cash was acquired as of the date of the increased investment. The primary reasons for the acquisitions and the principal factors that contributed to the recognition of goodwill are as follows: 1) ATS and the Total Companies compliment the Company’s current presence in the United States by creating a denser capacity of revenue equipment and drivers and 2) Cost savings are expected through the sharing of best practices within the three companies in addition to increased purchasing power. Commencing March1, 2006, the Company has accounted for its investments in ATS and the Total Companies on a consolidated basis. 8 TABLE OF CONTENTS The following unaudited pro forma financial information presents a summary of the Company’s consolidated results of operations for the periods ended June 30, 2007 and 2006 had the acquisitions of ATS and the Total Companies taken place as of January 1, 2006. Six Months Ended June 30, 2007 2006 Revenue, net of fuel surcharge $ 660,838 $ 642,936 Net income (loss) 106 6,531 Earnings (loss) per share - Basic $ 0.01 $ 0.43 Earnings (loss) per share - Diluted $ 0.01 $ 0.42 In the transactions that increased the Company’s ownership to 80%, the Company also obtained the right to elect a majority of the members of the board of directors of ATS. The Company retains options to purchase the remaining 20% of each of ATS and the Total Companies through December 8, 2007 and October 1, 2008, respectively. If the Company fails to exercise such options prior to such dates, the members of the current Arnold and Total management teams will have similar options to repurchase the Company’s interests in ATS and the Total Companies, respectively. 6.Equity Investment In June 2007, the Company indirectly acquired a 40% interest in C&C Trucking of Duncan (“C&C Trucking”) for $739.Under the agreement, the Company can acquire the remaining 60% interest from 2008 to 2012.We have accounted for C&C Trucking operating results using the equity method of accounting. 7. Operating Segments The Company has two reportable segments based on the types of services it provides to its customers: Truckload (U.S. Xpress, Arnold, and Total), which provides truckload operations throughout the continental United States and parts of Canada and Mexico; and Xpress Global Systems, which provides transportation, warehousing, and distribution services to the floorcovering industry. Substantially all intersegment sales prices are market based. The Company evaluates performance based on operating income of the respective business units. Truckload Xpress Global Systems Consolidated Three Months Ended June 30, 2007 Revenue - external customers $ 374,500 $ 25,847 $ 400,347 Intersegment revenue 1,173 - 1,173 Operating income 8,526 1,992 10,518 Total assets 882,222 21,333 903,555 Three Months Ended June 30, 2006 Revenue - external customers $ 363,855 $ 25,607 $ 389,462 Intersegment revenue 1,544 - 1,544 Operating income 13,836 1,694 15,530 Total assets 782,077 24,299 806,376 Six Months Ended June 30, 2007 Revenue - external customers $ 712,817 $ 48,403 $ 761,220 Intersegment revenue 2,369 - 2,369 Operating income 7,289 3,531 10,820 Total assets 882,222 21,333 903,555 Six Months Ended June 30, 2006 Revenue - external customers $ 641,131 $ 48,040 $ 689,171 Intersegment revenue 2,819 - 2,819 Operating income 18,225 2,063 20,288 Total assets 782,077 24,299 806,376 The difference in consolidated operating income, as shown above, and consolidated income before income taxes on the consolidated statements of operations for the three months ended June 30, 2007and 2006, respectively, consists of net interest expense of $5,482 and $4,690, equity in (income) loss of affiliated companies of $(242) and $341 and minority interest of $61 and $365. The difference in consolidated operating income, as shown above, and consolidated statement of operations for the six months ended June 30, 2007 and 2006, respectively, consists of net interest expense of $10,964 and $7,789, equity in (income) loss of affiliated companies of $(366) and $559, and minority interest of $10 and $503. 9 TABLE OF CONTENTS 8.
